Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance:  
 The prior art fails to teach the process where tokenization requests associated with electronic transactions at a payment network at a throttled processing rate, tokenization requests are
received by tokenization stream brokers in a request stream layer via tokenization
request input interfaces from request sources, such as online merchants, where the 
tokenization requests are then consumed by a request handler from the tokenization stream brokers via request consumer interfaces, at a request storage rate, for storage in a request data store. And in response to the requests, the tokenization operations are then performed by a request processing service, at a request processing rate, and the tokenization operations include providing at least the PANs to be tokenized to the issuers associated with the tokenization requests at issuer tokenization
rates associated with the issuers. And, once the tokenization processing is complete, generated tokens are provided back to the request sources using the tokenization stream brokers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The closest prior art teach: 
US Patent Pub. 20160307243
A computer-implemented method for providing valuation data for a location of interest (LOI) to a user is provided. The method includes receiving, by a real estate valuation computing device, a location request message generated at a mobile device associated with the user. The location request message includes image data and mobile device data. The method also includes mapping the LOI to a physical location based at least in part on the mobile device data, and determining valuation data for the LOI based on the physical location. The valuation data includes a real estate rating for the LOI. The method further includes generating a location response message that includes at least the valuation data and the physical location of the LOI, and transmitting the location response message to the mobile device.

US Patent Pub. 20140074637
The CLOUD-BASED VIRTUAL WALLET NFC APPARATUSES, METHODS AND SYSTEMS ("EAE") transform user enhanced security transaction initiation requests using EAE components into time-limited, session-specific transaction bounding tokens. In some implementations, the disclosure provides a processor-implemented method of transforming a transaction bounding token request into transaction bounded tokens and purchase authorizations.

Foreign Patent JP 2019106212
 In a system 200, a network token system provides a platform which has needs of easing payment transaction by use of a token and which can be used by an external entity or an internal payment processing network system. A token registry storage mechanism provides an interface for various token request persons, merchants, acquirers, issuing persons, and payment processing network system to request for token generation, use, and management. The network token system further provides services such as, for example, card registration, token generation, token issuing, token authentication and validation, token exchange, and token life management.
  
Non_Patent Literature Controlling Security Risk and Fraud in Payment Systems
In practice, payment security involves rules  set by the payment networks. Rules must accord with laws and regulations and be tailored to specific payment types. Operational rules under  which payments are processed embed security-related steps. Some network rules are devoted to protocols requiring a set of specific security techniques while others define best practices to ensure security. Networks enforce their own rules. DFIs in the network are contractually  obligated to follow security rules and implement procedures to follow when an end-user suspects a fraudulent payment. Network rules may 
also assign liability for direct losses or indirect costs of fraud and security failures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698